DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 13, 15-18, and 20-25 are pending and under examination.
Claims 1-12, 14, and 19 have been canceled.

Response to Amendment
Based on the amended claims, new claim objections have been set forth. 
Applicants amendments to the claims received on 11/27/2019 have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 01/31/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 05/10/2022, the previous prior art rejection based on Pollack has been modified to address the amended claims (see below).

Claim Objections
Claims 17-18 are objected to because of the following informalities:  
Claims 17-18 recite “a deliver request” which appears to be a grammatical error and should recite “a delivery request”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 lines 8-14 recite “a control portion configured to output synchronization signals to all of the plurality of analysis units … regardless of whether there is an input of a delivery request from the analysis units … when the input of the delivery request from the analysis units, the specimen container are delivered … in response to the analysis unit receiving the synchronization signals”.  It is unclear how the control, the analysis units, input delivery request, and the synchronization signals are being correlated in the claim.  Are the input delivery requests from the analysis units input signals to the control?  Does the control unit receive the input deliver request from the analysis unit and then output synchronization signals back to the analysis units to release the specimen container from the analysis unit?
Claims 15-18 and 20-25 are also rejected by their dependency from claim 13. 

Claims 17 and 18 recite “the plurality of analysis units deliver the specimen containers to the conveyance device … when there is a deliver request for the specimen containers”. (1) There is insufficient antecedent basis for the term “a delivery request” in the claims.  Claim 13 previously refers to a delivery request and it is unclear if applicants are referring to the deliver request of claim 1 or if applicants are attempting to define another delivery request. (2) Claim 13 lines 13-14 previously recite “the specimen containers are delivered from the analysis units to the specimen container buffer portion in response to the analysis units receiving the synchronization signals”.  It is unclear if the specimen containers are delivered to the buffer portion, as required by claim 13, or if the specimen containers are delivered to the conveyance device, as required by claims 17 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, 15-18, 20-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 2015/0118756; already of record – hereinafter “Pollack”).

Regarding claim 13, Pollack discloses an automated analysis device that analyzes specimens (Pollack; [0009]), the automated analysis device comprising: 
a plurality of analysis units that analyze the specimens (Pollack; fig. 5, #205, #205A, #205B, [0009, 0011, 0074]); 
a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Pollack; fig. 5, #220, [0009, 0078]); 
a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Pollack; fig. 5, conveyance portion #206A connects buffer 220 to the main conveyance #200, [0074]); and 
a control portion configured to output synchronization signals to all of the plurality of analysis units at different timings (Pollack discloses an internal handling mechanism within each analysis unit; [0075, 0184, 0193] and a central controller [0193].  The conveyance device 200 and the internal handling mechanism within each analysis unit being configured to coordinate with each other; [0075] such that the plurality of analysis units are configured to process a sample within a period of time that is less than a system cycle of the overall analyzer to allow synchronous operation of the analysis units in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009]. The individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Therefore, the control portion being configured to output synchronization signals to all of the plurality of analysis units at different timings since the operation cycles of each of the plurality of analysis units is asynchronous, and each of the plurality of analysis units are synchronous with an overall cycle of the analyzer which includes an amount of time for transporting samples along the conveyance device.) 
regardless of whether there is an input of a delivery request from the analysis units during one operation cycle of the conveyance device (As best understood, Pollack discloses a fault tolerance allowing a module to skip a cycle should a conflict occur; [0185].  In this case, the analysis device would not send an input of a delivery request from the analysis unit during an operation cycle of the system since a sample container is not present in the analysis unit.  However, the control would still be in communication with the analysis unit at the end of the cycle to synchronize the next operation cycle), wherein 
when there is the input of the delivery request from the analysis units, the specimen containers are delivered from the analysis units to the specimen container buffer portion in response to the analysis units receiving the synchronization signals (As best understood, Pollack discloses that individual analysis units can implement efficiency techniques, such as parallelism or processing multiple samples within a cycle, to maximize throughput, even when the number of tests-per-sample varies from an expected amount; [0075] and that the buffer 220 stores analyzed samples after being processed by the analysis units [0078].  Accordingly, the control portion outputs synchronization signals and the specimen containers are delivered from the analysis unit to the specimen container buffer portion in response to the analysis units receiving the synchronization signals), 
the conveyance device operates in a same cycle as a first analysis unit having a shortest analysis cycle among the plurality of analysis units connected to each other (Pollack disclose the conveyance device 200 and the internal handling mechanism within each analysis unit being configured to coordinate with each other; [0075] such that the plurality of analysis units are configured to process a sample within a period of time that is less than a system cycle of the overall analyzer to allow synchronous operation of the analysis units in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009].  The individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183].  Accordingly, the analysis unit having the short cycle releases the sample to the conveyance device for transport while another analysis unit having a longer analysis cycle continues to perform processing, thereby the conveyance device operating in a same cycle as the analysis unit having the shortest analysis cycle), and2Application No. 16/646,410 
Attorney Docket No. 108147.PD234USthe control portion is configured to output the synchronization signals to all of the plurality of analysis units at the different timings in the same cycle in which the conveyance device operates (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183], and a system cycle of the overall analyzer is defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009]  Therefore, the control portion being configured to output synchronization signals to all of the plurality of analysis units at different timings since the operation cycles of each of the plurality of analysis units is asynchronous, and each of the plurality of analysis units are synchronous with an overall cycle of the analyzer which includes an amount of time for transporting samples along the conveyance device), and
the different timings of the synchronization signals are determined based on a length of a delivery process of each of the specimen containers (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183], and a system cycle of the overall analyzer is defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009]  Therefore, the different timings of the synchronization signals being determined based on a length of a delivery process of each specimen container).
Pollack does not explicitly disclose the length of the delivery process is equal to the shortest analysis cycle divided by a total number of the analysis units in the automated analysis device.
However, Pollack does provide support for various track geometries, each configuration having a different distance between one or more analysis units (Pollack; figs. 2, 4A, & 4B, [0068, 0071-0072]) and controlling the acceleration and velocity of each sample container (Pollack; fig. 10, [0135]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control portion of Pollack, to have a configuration such that the acceleration and velocity of the sample container, based on the geometry and relative dimensions of the track, equal the shortest analysis cycle divided by a total number of analysis units, because Pollack discloses an operation cycle is a unit of time used by scheduling algorithms to allot processing time to modules for sample assays, which can be dynamic or fixed and can allow synchronous operation of the module in the analyzer and provide a reliable timing model for scheduling samples amongst multiple modules in the analyzer; [0075].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack specifically teaches various geometries and track configurations, controlling acceleration and velocity profiles of the samples, and having dynamic or fixed synchronous operations of the modules in the analyzer. 

Regarding claim 15, Pollack discloses the automated analysis device according to claim 13 above, wherein the control portion is configured to space output timings of the synchronization signals output to the plurality of analysis units based on a number of the analysis units (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Therefore, the control portion being configured to output synchronization signals at spaced out timings since the operation cycles of each of the plurality of analysis units is asynchronous).

Regarding claim 16, Pollack discloses the automated analysis device according to claim 13, wherein the control portion is configured to first output the synchronization signals to the first analysis unit having the shortest analysis cycle, and sequentially output the synchronization signals to another analysis unit other than the first analysis unit having the shortest analysis cycle (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Each analysis unit releases a sample to the conveyance device after being processed by an analysis unit; [0054, 0056, 0059, 0166, 0183], and after release of the sample, the analyzer is configured to request a next sample by communication with the control portion; [0184].  Therefore the analysis unit having the shortest cycle being configured to communicate with the control portion to output synchronization signals first since the analysis unit having the shortest analysis cycle releases the current sample and requests a next sample prior to another analysis unit having a longer analysis cycle).

Regarding claim 17, Pollack discloses the automated analysis device according to claim 15 above, wherein the plurality of analysis units deliver the specimen containers to the conveyance device only in a case in which the synchronization signals output by the control portion are received by the analysis units when there is a deliver request for the specimen containers (Pollack discloses when a sample is finished processing, the sample is released from the analysis unit to the conveyance device in response to a request from the controller; [0183]).  

Regarding claim 18, Pollack discloses the automated analysis device according to claim 16 above, wherein the plurality of analysis units deliver the specimen containers to the conveyance device only in a case in which the synchronization signals output by the control portion are received by the analysis units when there is a deliver request for the specimen containers (Pollack discloses when a sample is finished processing, the sample is released from the analysis unit to the conveyance device in response to a request from the controller; [0183]).  

Regarding claim 20, Pollack discloses the automated analysis device according to claim 13 above, wherein an analysis cycle of other analysis units besides the first analysis unit is not a common multiple of the shorter analysis cycle (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Furthermore, Pollack discloses the plurality of analysis units comprise a biochemical analyzer and an immunological analyzer; [0074]. Therefore each of the plurality of analysis units having an analysis cycle of the other analysis unit that is not a common multiple of the shortest analysis cycle, as described in para. [0036-0037] of Applicant(s) instant specification).  

Regarding claim 21, Pollack discloses the automated analysis device according to claim 13 above, wherein a number of analyses scheduled to be performed during a period that is a common multiple of analysis cycles of the plurality of the analysis units is 3% or more of a number of analyses per unit time required by the plurality of the analysis units (Pollack discloses the individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Furthermore, Pollack discloses the plurality of analysis units comprise a biochemical analyzer and an immunological analyzer; [0074]. Therefore, the automated analysis device of Pollack being functionally capable of scheduling a number of analysis to be performed during a period that is a common multiple of analysis cycles of the plurality of analysis units is 3% or more of a number of analysis per unit time required by the plurality of analysis units, as described in para. [0036-0037] of Applicant(s) instant specification).  
Note: a number of analysis scheduled to be performed during a period that is a common multiple of analysis cycles of the plurality of analysis units is 3% or more of a number of analyses per unit time required by the plurality of analysis units” relates to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 24, Pollack discloses the automated analysis device according to claim 13 above, wherein the control portion and the specimen container buffer portion are provided in the conveyance device (Pollack discloses the conveyance device 200 and analysis units having the internal handling mechanism are adapted to coordinate; [0075]. The Examiner notes that in order for the conveyance device and analysis units to coordinate the conveyance device and analysis portion must comprise a control portion.  Pollack further discloses the buffer portion 220 is configured to input sample to the conveyance device 200; [0078], thereby having a portion in the conveyance device.)

Regarding claim 25, Pollack discloses the automated analysis device according to claim 13 above, wherein the analysis units include a unit that performs a biochemical analysis and a unit that performs an immune analysis (Pollack; fig. 5, #205A, #205, [0074]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, and further in view of Akutsu (US 2011/0200485; already of record – hereinafter “Akutsu”).

Regarding claim 22, Pollack discloses the automated analysis device according to claim 13 above, comprising the specimen container buffer portion (Pollack; fig. 5, #220, [0078]).
Pollack does not disclose the specimen container buffer portion has a rotor structure, and the specimen containers are held radially on a concentric circle.  
However, Akutsu teaches the analogous art of an automated analysis device that analyzes specimens (Akutsu; fig. 1, [0028]) comprising a plurality of analysis units that analyze the specimens (Akutsu; fig. 1, #31, #32, [0032]), a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Akutsu; figs 1 & 2, #21, [0033]), a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Akutsu; #13, [0033]), wherein the specimen container buffer portion has a rotor structure, and the specimen containers are held radially on a concentric circle (Akutsu teaches a buffer portion with samples held radially on a concentric circle that are transferred to line 13; figs. 1 & 2, #21, [0032-0033].  Therefore, the buffer portion must comprise a rotor in order to transfer a sample rack in the buffer portion to the transfer line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer portion of Pollack with the buffer portion comprising a rotor structure, wherein the specimen containers are held radially on a concentric circle, as taught by Akutsu, because Akutsu teaches the buffer portion having a rotor structure and the specimen container held radially on a concentric circle can additionally be configured to store calibrator and a precision control sample; [0033], thereby allowing the automatic analyzer to accomplish precision control even if the operator does not perform an operation of inputting a precision control sample at the rack input of the analyzer; [0010-0012]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack and Akutsu both teach the analogous art of an automated analysis device that analyzes specimens (Akutsu; fig. 1, [0028]) comprising a plurality of analysis units that analyze the specimens (Akutsu; fig. 1, #31, #32, [0032]), a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Akutsu; figs 1 & 2, #21, [0033]), and a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Akutsu; #13, [0033]). 

Regarding claim 23, modified Pollack teaches the automated analysis device according to claim 22 above, wherein the plurality of analysis units are arranged to the conveyance device at an interval of 90 degrees (Pollack; fig. 5, #206A, #206, & 206B are 90 degrees from the left and right sides of analysis units #205A, #205, and #205B).

Response to Arguments
Applicants arguments filed on 05/10/2022 have been fully considered. 

The examiner thanks Attorney Beddard for his remarks on pages 7-9 comparing the claimed invention described in fig. 6 to the related art shown in fig. 5. 

Applicants argue on pages 9-13 of their remarks towards the 103 rejection over claim 13 that Pollack does not teach or suggest all of the limitations of amended independent claim 13.  Specifically, “a control portion configured to output synchronization signals to all of the plurality of analysis units at different timings regardless of whether there is an input of a delivery request from the analysis units during one operation cycle of the conveyance device, wherein when there is the input of the delivery request from the analysis units, the specimen containers are delivered from the analysis units to the specimen container buffer portion in response to the analysis units receiving the synchronization signals”.  Applicants argue that para. [0075] of Pollack discloses that the operation cycle is used by scheduling algorithms to allot processing time to modules for sample assays, which can be dynamic or fixed and can allow synchronous operation of the modules in the analyzer and provide a reliable timing model for scheduling samples amongst multiple modules in the analyzer.  But this disclose of operating an analyzer based on a scheduling algorithm does not corresponding to outputting synchronization signals to the analysis units.  The examiner respectfully disagrees. 
With regard to applicant’s argument that Pollack discloses operating an analyzer based on a scheduling algorithm, Claim 21 of applicants disclosure recites “wherein a number of analyses scheduled to be performed during a period …”.  That is, applicant(s) claims are also directed towards a scheduling algorithm and appears to be a necessary function of the device to output synchronization signals to the analysis units.  
With regard to the amended claim language “a control portion configured to output synchronization signals to all of the plurality of analysis units at different timings regardless of whether there is an input of a delivery request from the analysis units during one operation cycle of the conveyance device, wherein when there is the input of the delivery request from the analysis units, the specimen containers are delivered from the analysis units to the specimen container buffer portion in response to the analysis units receiving the synchronization signals”, Pollack discloses an internal handling mechanism within each analysis unit; [0075, 0184, 0193] and a central controller [0193].  The conveyance device 200 and the internal handling mechanism within each analysis unit being configured to coordinate with each other; [0075] such that the plurality of analysis units are configured to process a sample within a period of time that is less than a system cycle of the overall analyzer to allow synchronous operation of the analysis units in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the samples between two of the plurality of analysis units; [0009]. The individual analysis units have different operation cycle times, and these analysis units can operate substantially asynchronously from one another; [0075].  Therefore, the control portion being configured to output synchronization signals to all of the plurality of analysis units at different timings since the operation cycles of each of the plurality of analysis units is asynchronous, and each of the plurality of analysis units are synchronous with an overall cycle of the analyzer which includes an amount of time for transporting samples along the conveyance device.  Pollack also discloses a fault tolerance allowing a module to skip a cycle should a conflict occur; [0185].  In this case, the analysis device would not send an input of a delivery request from the analysis unit during an operation cycle of the system since a sample container is not present in the analysis unit however, the control would still be in communication with the analysis unit at the end of the cycle to synchronize the next operation cycle.  Pollack additionally discloses that individual analysis units can implement efficiency techniques, such as parallelism or processing multiple samples within a cycle, to maximize throughput, even when the number of tests-per-sample varies from an expected amount; [0075] and that the buffer 220 stores analyzed samples after being processed by the analysis units [0078].  Accordingly, the control portion outputs synchronization signals and the specimen containers are delivered from the analysis unit to the specimen container buffer portion in response to the analysis units receiving the synchronization signals), 

Applicant(s) argue on page 10 of their remarks that Pollack operates like the conventional analysis devices without synchronizations signals based on only a specimen delivery request, as illustrated in fig. 9 of Pollack.  The examiner respectfully disagrees with Applicant(s) arguments.  Fig. 9 of Pollack shows a general operational diagram of carrier 430 as it follows routing instructions; [0131].  The examiner does not cite or refer to figure 9 of Pollack in the prior art rejection and the Examiner believes Applicant(s) arguments are a mischaracterizing of the prior art rejection.  That being said, Pollack discloses at step 664 shown in fig. 12, the processor determines a module cycle time for each module.  This may be used to determine when a sample may be processed with each queue, as well as to identify any transit time limitations that need to be considered.  Module cycle time may include a length of time needed by the module to process at least one sample.  At step 666 shown in fig. 12, the timing and queue assignment information is considered to determine an overall schedule for all samples within a plurality of stations; [0195].  The examiner notes that the amount of time for transporting the samples in the system cycle is a fixed cycle time required by the conveyance device.  Therefore, the control portion must output signals to each analysis units connected to the conveyance device to calculate the required time for transporting samples and for determining the start and end time of each system cycle; fig. 12, #664, #666, [0195].

Lastly, applicants argue on page 13 that the office acknowledges that Pollack does not disclose “the length of the delivery process is equal to the shortest cycle divided by a total number of the analysis units in the automated analysis device”.  The examiner agrees with applicants arguments and notes that Pollack does provide support for various track geometries, each configuration having a different distance between one or more analysis units (Pollack; figs. 2, 4A, & 4B, [0068, 0071-0072]) and controlling the acceleration and velocity of each sample container (Pollack; fig. 10, [0135]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control portion of Pollack, to have a configuration such that the acceleration and velocity of the sample container, based on the geometry and relative dimensions of the track, equal the shortest analysis cycle divided by a total number of analysis units, because Pollack discloses an operation cycle is a unit of time used by scheduling algorithms to allot processing time to modules for sample assays, which can be dynamic or fixed and can allow synchronous operation of the module in the analyzer and provide a reliable timing model for scheduling samples amongst multiple modules in the analyzer; [0075].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack specifically teaches various geometries and track configurations, controlling acceleration and velocity profiles of the samples, and having dynamic or fixed synchronous operations of the modules in the analyzer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798